DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
For purposes of the present office action the present application is being examined under the pre-AIA  first to invent provisions. 
WARNING: Claims 12-19 recite “one or more computer-readable storage media”, and claim 20 recites “a system, comprising: a memory that includes instructions; and a processor that is coupled to the memory and, when executing the instructions:…”. There is no mention of any media, medium, or memory in the present specification or in application 09/703,198 (now Pat. 10,387,852), application 10/105,084 (now Pat. 8,862,507), or application 14/512,930 (now Pat. 9,412,134). It appears the “media” and system comprising memory and processor were first introduced in the claims of 15/232,749 filed 08/09/2016, but not into the specification, and the claims were directed to different subject matter than the present claims. Accordingly, it appears that claims 12-20 contain new subject matter not supported in the disclosures of the parent applications.  It is respectfully requested that Applicants point to any support for the computer-readable storage media and system comprising a memory and processor in the disclosures of the parent applications so that the effective filing dates of the claims can be properly ascertained.
MPEP §2159.02 states: “AIA  35 U.S.C. 102  and 103  took effect on March 16, 2013. AIA  35 U.S.C. 102  and 103  apply to any patent application that contains or contained at any time a claim to a claimed invention that has an effective filing date that is on or after March 16, 2013. If a patent application (1) contains or contained at any time a claim to a claimed invention having an effective filing date as defined in 35 U.S.C. 100(i)  that is on or after March 16, 2013 or (2) claims or ever claimed the benefit of an earlier filing date under 35 U.S.C. 120  , 121, or 365  based upon an earlier application that ever contained such a claim, then AIA  35 U.S.C. 102  and 103  apply to the application, (i.e., the application is an AIA  application). If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102  and 103  apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.”
Since claim 1 appears to have support in the subject matter introduced in the CIP 10/105,084 filed 03/22/2002, for purposes of applying prior all of the claims will be address in this office action as though the method, media, and system claims are the same.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claims 12-19, the computer-readable storage media, when read in light of the specification and in view of one skilled in the art, may be a carrier wave signal. A signal is not a process, machine, manufacture, or composition of matter. See, In re Nuijten, 500 F. 3rd 1346 (Fed. Cir. 2007). Therefore, claims 12-19 are directed to non-statutory subject matter. See also, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (2010), available at https://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 10-13, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meltzer et al. (US Pat. 6,125,391) (hereinafter Meltzer) in view of Moshal et al. (US 2001/0042041) (hereinafter Moshal).
Regarding claims 1, 12, and 20, Meltzer teaches a method, method, and system for exchanging messages, the method comprising: receiving, via a first client device, an input message from a first portal associated with a first user, wherein the input message is in a format native to the first portal (fig. 4, step 400); generating a first converted message by converting the input message into a standard format (fig. 4, step 403);  delivering the first converted message to a message builder (fig. 4, step 404); generating a response message in the standard format to the first converted message (fig. 4, step 405); generating a second converted message by converting the response message into a format native to a second portal associated with a second user (fig. 4, step 406); and transmitting the second converted message to a second client device for processing by the second portal (fig. 4, step 407). Meltzer does not explicitly teach transmitting the first converted message and the response message to a system bus. However, Moshal teaches transmitting converted messages and response messages to a system bus (fig. 1, messaging service 110, i.e. Tibco Rendezvous message bus; ph. [0067]-[0068], “The messaging service 110 may be a high speed system, such as a TIBCO RENDEZVOUS message bus. Preferably, all components that communicate through messaging service 110 use messages having a standard format.”; [0134]-[0136]; [0210], “The order module 255 communicates with interface 225 to signal pending orders to messaging service 110 (FIG. 1). Signaling the pending orders enables for confirmation to take place. The confirmations may be received from external interface 225, and serve to finalize orders identified by the pending order module 260. The confirmation process may also identify pending orders that are canceled. Finalized orders are also signaled out through external interface 225.”). One of ordinary skill in the art before the invention was made would have been motivated to modify Meltzer to utilize the message bus as taught by Moshal in order to allow for integration of heterogeneous platforms utilizing a variety of languages and message formats. 
Regarding claims 2 and 13, the Meltzer/Moshal combination teaches the method of claim 1 and media of claim 12. Meltzer further teaches the format native to the first portal format is an eXtensible Markup Language (XML) format (fig. 4, step 403 XML; col. 26, ln. 19-30). 
Regarding claim 10, the Meltzer/Moshal combination teaches the method of claim 1. Moshal further teaches generating, via a cache service, a data request message to retrieve data from a database, wherein the response message is based on the data retrieved from the database (ph. [0075], [0083]).
Regarding claims 11 and 19, the Meltzer/Moshal combination teaches the method of claim 1 and media of claim 12. Meltzer further teaches identifying a bus client to which the input message is to be dispatched based on data included in a dispatch registry; and dispatching the input message to the bus client (fig. 12, steps 1204 and 1205). 

Claims 3-6, and 14-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Meltzer/Moshal combination as applied to claim 1 above, and further in view of Parasnis (US Pat. 8,606,965) (hereinafter Parasnis).
Regarding claims 3 and 14, the Meltzer/Moshal combination teaches the method of claim 1 and media of claim 12. The combination does not explicitly teach the format native to the first portal format is a non- eXtensible Markup Language (XML) format. However, Parasnis teaches the format native to the first portal format is a non- eXtensible Markup Language (XML) format (col. 2, ln. 58-60, “EDI has a few standard, well-known formats that are used by businesses for exchanging business data, such as ANSI X12 and EDIFACT.”). One of ordinary skill in the art before the invention was made would have been motivated to modify the Meltzer/Moshal combination to use the EDI non-XML format as taught by Parasnis to facilitate communication with electronic trading networks that use the well known EDI trading formats (Parasnis (col. 2, ln. 56-60). 
Regarding claims 4 and 15, the Meltzer/Moshal combination teaches the method of claim 1 and media of claim 12. The combination does not explicitly teach interconnecting, via a bridge device, a first transport protocol of the first portal with a second transport protocol of the system bus. However, Parasnis teaches interconnecting, via a bridge device, a first transport protocol of the first portal with a second transport protocol of the system bus (col. 6, ln. 50-53, “22. Access points 22 may be servers, routers, hubs, bridges, or any other appropriate components that are capable of implementing one or more layers of XPS 10 (that are "XPS-aware").”; col. 7, ln. 34-52, “The example access point 22 includes two communication interfaces 40a and 40b…Communication interface 40a also includes an EDI-XML server 44 that communicates EDI data to and receives EDI data from participants 24 coupled to communication interface 40a (those participants 24 using EDI). Communication interface 40b includes a network daemon 46 that may receive data from and communicate data to participants 24 using appropriate communication protocols, such as XML/HTTP, file transfer protocol (FTP), simple mail transfer protocol (SMTP), and JAVA message service (JMS).”). One of ordinary skill in the art before the invention was made would have been motivated to modify the Meltzer/Moshal combination to allow for integration of heterogeneous platforms that use the EDI non-XML format and other formats as taught by Parasnis to facilitate communication with electronic trading networks that use a wide variety of messaging formats (Parasnis (col. 2, ln. 56-60).
Regarding claims 5 and 16, the Meltzer/Moshal/Parasnis combination teaches the method of claim 4 and media of claim 15. Parasnis further teaches the first transport protocol includes at least one of a data link layer (DLL), a file transfer protocol (FTP), or a Java message service (JMS) (col. 7, ln. 47-53, “Communication interface 40b includes a network daemon 46 that may receive data from and communicate data to participants 24 using appropriate communication protocols, such as XML/HTTP, file transfer protocol (FTP), simple mail transfer protocol (SMTP), and JAVA message service (JMS).”). One of ordinary skill in the art before the invention was made would have been motivated to modify the Meltzer/Moshal combination to allow for integration of heterogeneous platforms that use the EDI non-XML format and other formats as taught by Parasnis to facilitate communication with electronic trading networks that use a wide variety of messaging formats (Parasnis (col. 2, ln. 56-60).
Regarding claims 6 and 17, the Meltzer/Moshal/Parasnis combination teaches the method of claim 4 and media of claim 15. Parasnis further teaches the second transport protocol includes at least one of a Hypertext transfer protocol (HTTP), a transmission control protocol (TCP), or an Internet protocol (IP) (col. 3, ln. 59-61, “One example of a protocol that may be used in connectivity layer 12 is Transport Control Protocol/Internet Protocol (TCP/IP)”). One of ordinary skill in the art before the invention was made would have been motivated to modify the Meltzer/Moshal combination to allow for integration of heterogeneous platforms that use the EDI non-XML format and other formats as taught by Parasnis to facilitate communication with electronic trading networks that use a wide variety of messaging formats (Parasnis (col. 2, ln. 56-60).\

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Meltzer/Moshal combination as applied to claim 1 above, and further in view of Junkermann (US 2004/0205731) (hereinafter Junkermann).
Regarding claim 9, the Meltzer/Moshal combination teaches the method of claim 1. The combination does not explicitly teach applying, via a translator, an eXtensible Stylesheet Language (XSL) stylesheet to convert an object into the first converted message prior to delivering the first converted message to the message builder. However, Junermann teaches applying, via a translator, an eXtensible Stylesheet Language (XSL) stylesheet to convert an object into the first converted message prior to delivering the first converted message to the message builder (ph. [0067] and [0093]). One of ordinary skill in the art before the invention was made would have been motivated to modify the Meltzer/Moshal combination to use an XSL stylesheet as taught by Junkermann in order to allow from processing of message in HTML format.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (note: claim 18 would also be allowable if rewritten in independent form and the §101 rejection above was overcome). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Merrick et al. (US 8,650,320) teaches integration server supporting multiple receiving channels;
Saulpaugh et al. (US 7,426,721) teaches transformation of objects between a computer programming language and a data representation language;
Brown et al. (US 2003/0140180) teaches a multi-protocol object distribution;
Tu et al. (US 2002/0154010) teaches an event notification system.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198